In a claim to recover damages related to a disciplinary proceeding instituted by the Grievance Committee for the Second and Eleventh Judicial Districts, the claimant appeals from an order of the Court of Claims (Scuccimarra, J.), dated May 6, 2005, which, inter alia, granted the motion of the defendant State of New York to dismiss the claim.
Ordered that the order is affirmed, with costs to the respondent State of New York.
The Court of Claims properly found that the claim was time-barred, as any alleged wrong occurred at the date of the claimant’s suspension in May 2001 (see Court of Claims Act *980§ 10 [3]; CPLR 214), and further that the claimant failed to adequately describe the nature of his claim (see Court of Claims Act § 11 [b]).
The claimant’s remaining contentions are without merit. Florio, J.P, Schmidt, Krausman and Lifson, JJ., concur. [See 8 Misc 3d 1007(A), 2005 NY Slip Op 50982(U) (2005).]